Citation Nr: 0214534	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  99-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include PTSD, to include as secondary to 
service-connected disability of traumatic subluxation, right 
shoulder, with limitation of motion.


REPRESENTATION

Appellant represented by:	Louis E. Striegel, Attorney


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1990 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

In November 2001, this appeal was before the Board and was 
remanded to the RO to obtain additional development, to 
include the scheduling of a VA examination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the duties 
to assist and notify have been met.

2.  There has been no demonstration by competent clinical 
evidence that the veteran has an acquired psychiatric 
disability, to include PTSD, as secondary to the service-
connected disability of traumatic subluxation, right 
shoulder, with limitation of motion, or due to the veteran's 
active service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active service, nor proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.310(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for secondary service connection and its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statement of the case, and letters issued 
by the RO, the veteran was given notice of the reasons and 
bases for the VA denial, the information and evidence 
necessary to substantiate the veteran's claim, as well as the 
applicable law.  Specifically, in compliance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), a January 2002 letter 
from the RO apprised the veteran of the development the VA 
would attempt to perform, and the evidence the veteran needed 
to provide.  There is no indication that this correspondence 
was returned as undeliverable.  As such, the Board finds that 
this correspondence clearly satisfied VA's duty to notify.  

The Board also points out that the veteran's service medical 
records have been obtained, and VA treatment reports are of 
record.  The veteran was scheduled for a VA examination in 
July 2002, but failed to report.  There is no indication that 
the veteran did not receive notice of the scheduled 
examination.  There is no indication that any other 
outstanding records exist.

The veteran claims he is entitled to secondary service 
connection for a mental condition to include PTSD.  A veteran 
is entitled to service connection for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.03(a) 
(2001).  As is contended in this case, where a disability is 
proximately due to or the result of a service-connected 
disease or injury, it will also be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a).  In 
addition, service connection is permitted for aggravation of 
a nonservice-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  60 Fed. Reg. 32807-32808 
(1999) (codified at 38 C.F.R. § 3.304(f)); see Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).

The veteran's service medical records do not show any 
complaints, diagnosis or treatment for a mental condition.  

Treatment records from VAMC Fayetteville dated in December 
1994 note the veteran having feelings of suicide, not caring 
if he woke up in the morning and homicidal thoughts.  He was 
also very depressed about his personal problems.  The noted 
diagnostic impressions were depression and anger.  A January 
1995 entry noted adjustment disorder, mixed.  However there 
were no explanations or discussion of such notation.

Following the Board's remand in November 2001, the veteran 
was scheduled for a VA examination in July 2002, but failed 
to report.  There is no indication that the veteran did not 
receive notice of the scheduled examination. 

The medical evidence shows no indication that a mental 
condition to include PTSD was incurred during service or is 
proximately due to or the result of the service-connected 
traumatic subluxation, right shoulder, with limitation of 
motion.  The veteran is a peacetime veteran, and did not 
engage in combat with the enemy.  In addition, the veteran's 
service medical records show no presence or diagnosis of a 
mental condition in service.  Significantly, no medical 
professional has offered a diagnosis of PTSD or an opinion 
that a mental condition to include PTSD is related to 
service.  

In addition, there is no medical evidence that shows that the 
veteran's mental condition is related to his service-
connected disability.  There is no medical evidence which 
shows a clear diagnosis of PTSD or any other mental 
condition.  None of the veteran's physicians have offered any 
opinion as to the etiology of any mental condition.  In the 
absence of medical evidence that establishes a clear 
diagnosis of PTSD or any other mental condition, and evidence 
which in some way relates the veteran's mental condition to 
his traumatic subluxation, right shoulder with limitation of 
motion, there is no basis for secondary service connection.

Based on the record, the Board finds and concludes that the 
preponderance of the evidence is against the veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.  Accordingly, 
the Board concludes that service connection is not warranted.



ORDER

Service connection for a psychiatric disability, to include 
PTSD, to include as secondary to the service-connected 
disability of traumatic subluxation, right shoulder, with 
limitation of motion, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

